DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of JP 2015-256634 filed December 28, 2015 as required by 37 CFR 1.55. Receipt is also acknowledged of the WIPO publication of PCT/JP2016/087279 filed December 4, 2016.
Response to AFCP 2.0
	The examiner performed an updates search and/or completed additional consideration of the after final amendment within the time authorized for the pilot program. The results of the updated search and/or completed additional consideration time are: All of the rejections in the most recent final Office action are overcome and a Notice of Allowance is issued herewith.
Claim Rejoinder
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-8 and 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 6-8 and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 20, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Status
Claims 1, 6-8, and 20 are amended. Claims 6-8 and 20 are rejoined. Claims 4, 10-12, 15, 17-19 are cancelled. Claims 1-3, 5-9, 13, 14, 16, and 20 are allowed. 
Response to Arguments
Applicant’s arguments, see page 8 second paragraph and page 9 last paragraph, filed June 11, 2021, with respect to Zaizen ‘475 have been fully considered and are persuasive.  The rejection of Zaizen ‘475 has been withdrawn. 
	The applicant persuasively argues claim 1 has been amended to incorporate the subject matter of claim 4, where pages 4-5 of the April 20, 2021 Final Rejection indicates claim 4 as being allowable.
Claim Interpretation
In light of claim amendment and applicant arguments filed March 24, 2021 the cross-sectional area as instantly claimed is “an area of a cross-section yielded by cutting the non-oriented electrical steel sheet in a thickness direction, parallel to a rolling direction, at a center in a sheet transverse direction” (claim 1 lines 20-22) where r and R are calculated from measuring the size of 1000 or more grains (instant specification [0074] and [0075]). 
Allowable Subject Matter
Claims 1-3, 5-9, 13, 14, 16, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest either alone or in combination a non-oriented electrical steel sheet with composition of C: 0.005% or less, Si: 4.5% or less, Mn: 0.02 to 2.0%, Sol. Al: 2.0% or less, P: 0.2% or less, Ti: 0.007% or less, S: 0.005% or less, one or both of As and Pb: total of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735  


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735